Exhibit 10.25

Executive Copy

 

LOGO [g489811ex1025pg001.jpg]

February 5, 2013

Ms. Keira Krausz

[Address Redacted]

Dear Keira:

We are pleased to extend to you (“Executive”) an offer to join NutriSystem, Inc.
(the “the Company”) on the terms set forth in this letter agreement (this
“Agreement”).

 

Commencement Date:    February 11, 2013. Title/Reporting:    Executive Vice
President and Chief Marketing Officer, reporting to the Company’s Chief
Executive Officer. Executive will devote her full business time and best efforts
to the performance of her duties for the Company; provided, however, that
Executive shall be able to manage her personal investments or to engage in or
serve such civic, community, charitable, educational, or religious organizations
as she may select, so long as such service does not create a conflict of
interest with, or interfere with the performance of, Executive’s duties
hereunder or conflict with Executive’s covenants under the restrictive covenants
agreement (attached hereto as Exhibit A), which Executive is required to execute
as a condition of her employment. At-Will Employment:    Executive will be an
at-will employee, which means that her employment may be terminated by either
the Company or by her at any time, for any reason. Upon any cessation of her
employment, except as otherwise provided herein, Executive’s entitlement will be
limited to the payment of Base Salary accrued but unpaid through the effective
date of that cessation. Annual Base Salary:    $300,000, subject to annual
review. Signing Bonus:    $25,000, payable the first pay date after the
Commencement Date, subject to prompt repayment in full if Executive’s employment
with the Company ceases before the first anniversary of the Commencement Date, .
Initial Equity Grant:    On the Commencement Date Executive will receive an
equity grant (the “Initial Equity Grant”) with a grant date fair value of
$500,000, with such grant date fair value allocated as follows: 25% Performance
RSUs (the “Inducement PRSUs”), 25% Non-Qualified Stock Options and 50%
Restricted Shares. The terms of the Performance RSU’s will

 

1



--------------------------------------------------------------------------------

Execution Copy

 

   be established by the Compensation Committee (“Compensation Committee”) of
the Company’s Board of Directors (“Board”) and will be substantially similar to
the terms of the Performance RSUs applicable to the Company’s other executive
officers. Restricted Shares and Options are time-based vesting 25% per year.
Annual Cash Bonus Opportunity:    Target annual bonus will be 70% of the then
current Base Salary. Actual range of payout will be 0 to 150% of the target,
based on actual performance against objectives established by the Compensation
Committee for the Company’s other executive officers. Bonuses are paid within
2 1/2 months following the end of the relevant fiscal year. Except as otherwise
provided herein, Executive will be required to remain employed through the
applicable bonus payment date in order to receive any bonus. Annual Equity
Incentives:    Equity awards will be determined annually by the Compensation
Committee in its discretion; provided, however, that for 2013, the awarded
annual grant date fair value will be an amount sufficient to achieve the 50th
percentile of executive pay benchmarking for total direct compensation (TDC),
excluding the Initial Equity Grant. The components and terms of the 2013 grant
will be substantially consistent with the components and terms of 2013 annual
grants made to the Company’s other executive officers. Benefits; Expenses:   
Executive will participate in the same vacation policies, benefit programs, and
health, life and disability coverages (as in effect from time to time and on
terms and conditions consistent with those) provided to the Company’s other
senior executives. The Company will reimburse Executive, in accordance with the
Company’s policy, for reasonable out of pocket travel and other expenses that
she incurs in connection with her employment. Definitions:   

“Cause” means: (a) Executive is convicted of a felony, or (b) in the reasonable
determination of the Board, Executive has done any one of the following: (1)
committed an act of fraud, embezzlement, or theft in the course of her
employment, (2) caused intentional, wrongful damage to the property of the
Company, (3) Executive’s material breach of any agreement with the Company or
its affiliates, any duty owed to the Company or its stockholders or any
published policy of the Company, which breach (if curable) is not cured within
30 days after receiving written notice from the Board specifying the details of
the breach, or (4) engaged in gross misconduct or gross negligence in the course
of employment. For avoidance of doubt, a termination due to Executive suffering
a “Disability” will not constitute a termination “without Cause.” For this
purpose, “Disability” means a condition entitling Executive to benefits under
any Company sponsored or funded long term disability plan or policy.

 

“Good Reason” means: (a) a material diminution of Executive’s title, authority,
duties or responsibilities; (b) a material reduction in

 

2



--------------------------------------------------------------------------------

Execution Copy

 

   Executive’s then current Base Salary or annual bonus target opportunity; (c)
a material change in the geographic location at which Executive performs
services for the Company, which for this purpose shall mean the relocation of
the Company’s headquarters by more than 50 miles; and (d) a material breach of
this Agreement by the Company; provided that any such event will constitute Good
Reason only if Executive notifies the Company in writing of such event within 90
days following the initial occurrence thereof, the Company fails to cure such
event within 30 days after receipt from Executive of such written notice
thereof, and Executive resigns her employment within 30 days following the
expiration of that cure period. Severance; Post-Termination Restrictive
Covenants:   

In the event of a termination by the Company without Cause or a resignation by
Executive for Good Reason, Executive will be entitled to:

 

(a) One year continuation of Base Salary at customary payroll intervals.

 

(b) One year continuation of group health benefits at active employee rates.

 

(c) Continued eligibility for a pro-rata portion of the annual cash bonus for
the year of termination, based on actual performance in that year.

 

(d) If such termination occurs after the second anniversary of the Commencement
Date: (i) any time-vested equity awards under the Initial Equity Grant that
remain unvested shall vest, and (ii) if such termination occurs prior to the end
of the performance period for the Inducement PRSUs, Executive will remain
eligible to earn a pro-rata portion of those PRSUs based on actual performance
through the end of that performance period and pro-rated based on the number of
days of service completed during that performance period.

 

(e) Relief from Executive’s obligation to repay the signing bonus, if such
termination occurs before the first anniversary of the Commencement Date.

 

All severance benefits are conditioned on: (1) Executive’s execution and
delivery to the Company of a general release of claims against the Company and
its affiliates, substantially in a form approved by the Board (the “Release”);
(2) such Release becoming irrevocable within 30 days following the Company’s
delivery of such Release to Executive’s; and (3) Executive’s continued
compliance with her restrictive covenant obligations to the Company. Except for
items (c) and (d)(ii) above, these payments and benefits will be paid or
provided (or begin to be paid or provided, as applicable) on the first regularly
scheduled payroll date that occurs after the Release becomes irrevocable;
provided, however, that if the 30-day period described above begins in one
taxable year and ends in a second taxable year,

 

3



--------------------------------------------------------------------------------

Execution Copy

 

   such payments or benefits shall not commence until the second taxable year.
The payments, if any, required by item (c) and (d)(ii) above will be paid within
2 1/2 months following the end of the applicable performance period. Section
409A:   

Notwithstanding anything herein to the contrary, to the extent compliance with
the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Internal Revenue Code (“Section 409A”) to any payments due to Executive upon
or following her Separation from Service (within the meaning of Treas. Reg. §
1.409A-1(h)(1) or any successor provision)), then notwithstanding any other
provision of this Agreement (or any otherwise applicable plan, policy, agreement
or arrangement), any such payments that are otherwise due within six months
following Executive’s Separation from Service will be deferred without interest
and paid to Executive in a lump sum immediately following the end of such
six-month period. This paragraph should not be construed to prevent the
application of Treas. Reg. §§ 1.409A-1(b)(4) or - 1(b)(9)(iii) (or any successor
provisions) to amounts payable to Executive. For purposes of the application of
Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) to amounts payable
hereunder, each payment in a series of payments will be deemed a separate
payment.

 

While the parties have endeavored to structure Executive’s compensation rights
so that payments to her are exempt from or compliant with Section 409A, the
Company makes no representation to Executive in this regard and will have no
obligation to indemnify Executive for taxes or interest imposed under Section
409A.

Indemnification:    Executive will be entitled to indemnification for acts
performed or omissions made in her capacity as an officer of the Company to the
extent provided in the Company’s governing documents. Other:   

(a) Executive will be subject to all corporate policies applicable to executive
officers, including the Company’s securities trading policy, anti-hedging
policy, clawback policy and stock ownership guidelines.

 

(b) All payments (or transfers of property) to Executive will be subject to tax
withholding to the extent required by applicable law.

 

(c) Both during and following her service with the Company, Executive agrees to
cooperate with the Company in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
Executive’s employment by the Company. After Executive’s employment ceases, the
Company will provide reasonable advance notice of its need for Executive’s
cooperation and will attempt to schedule and limit the need for Executive’s
cooperation so as to minimize any disruption of Executive’s personal and other
professional obligations. The

 

4



--------------------------------------------------------------------------------

Execution Copy

 

   Company will reimburse Executive, in accordance with the Company’s policy,
for reasonable out-of-pocket travel and other expenses that she incurs as a
result of her cooperation.   

(d) Executive represents and warrants to the Company that there are no orders,
judgments, decrees, restrictions, agreements or understandings by which she is
bound that would prevent or make unlawful her execution of this Agreement, that
would be inconsistent or in conflict with this Agreement or her obligations
hereunder, or that would otherwise prevent, limit or impair the performance of
her duties to the Company.

 

(e) Notices permitted or required under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or overnight
courier addressed, in the case of the Company, c/o its General Counsel at its
principal executive office and, in the case of Executive, to her most recent
address set forth in the personnel records of the Company.

 

(f) This Agreement shall inure to the benefit of, and shall be binding upon, the
parties, their heirs, executors, administrators, agents, successors, permitted
assigns, and estates, provided that Executive’s rights and obligations under
this Agreement are personal to her and may not be assigned.

 

(g) This Agreement is governed by Pennsylvania law, without regard to the
principles of conflicts of laws. Any disputes, actions, claims or causes of
action arising out of or in connection with this Agreement or the employment
relationship between the Company and Executive shall be subject to the exclusive
jurisdiction of the United States District Court for the Eastern District of
Pennsylvania or the Pennsylvania state courts located in Montgomery County.

 

(h) This Agreement sets forth the parties’ entire agreement regarding
Executive’s employment and compensation by the Company and supersedes all prior
agreements (including that certain Consulting Agreement dated January 14, 2013,
except with respect to provisions thereof that by their nature are intended to
survive any termination thereof), discussions and understandings on those
topics. This Agreement may not be modified in any way except by a written
amendment executed by Executive and a duly authorized representative of the
Company.

#         #         #         #         #

[Remainder of page intentionally left blank; signature page follows]

 

5



--------------------------------------------------------------------------------

Execution Copy

 

Your signature below confirms that all information provided to us during the
interview and hiring process is true and accurate in all material respects. To
indicate your acceptance of our offer and its terms, please sign and date this
Agreement in the space provided below and return it to me. Please retain a copy
for your records.

 

Sincerely,

/s/ Dawn M. Zier

Dawn M. Zier President and CEO

 

Agreed and accepted on February 5, 2013: By:  

/s/ Keira Krausz

  Keira Krausz

 

6